DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 60, 62, 64-66 and 88-99 are allowed. Applicant’s AF amendment and arguments are entered. The 112 rejections previously set forth and the prior art rejections previously set forth have been withdrawn in light of Applicant’s claim amendments and further consideration of Applicant’s arguments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Diane McKay on March 24, 2021.
The application has been amended as follows: 




IN THE CLAIMS:
Claim 60: 	Line 17, after “(v) packaging the pumped thermal” and before “into a package”, inserted - - mixture - -.


Claim 91: 	Line 6, deleted “fresh and dehydrated” and substituted therefor - - fresh raw materials and dehydrated raw materials - -.
		Line 18, after “(v) packaging the pumped thermal” and before “into a package”, inserted - - mixture - -.
		Line 19, after “(vi) thermal shock of the package, the thermal shock” deleted “occurs” and substituted therefor - - occurring - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and response filed 2/16/2021 has been carefully considered and is persuasive to support a case for patentability of the claims. In particular, the closest prior art of Melwitz teaches a process of preparing a vegetable-based product using a different set of methodology in order to produce a product having a desirable shelf stability. Melwitz teaches away from the claimed thermal treatment and thermal shock steps and instead teaches braising and cooling the vegetable component, mixing the other disclosed components together and homogenizing in paste form, combining the paste with the braised pieces of vegetables and filling packaging aseptically, where such a combination of components is not a homogeneous mixture as claimed. Melwitz specifically teaches the balance of the method steps (aside from the braising step) should occur at temperatures well below the claimed thermal processing/thermal shock temperatures. Therefore, one of ordinary skill in the art would not have been motivated to change the method of Melwitz in order to arrive at the claimed method of preparing a homogenous mixture for food seasoning comprising the claimed process steps and claimed components in the ranges claimed, and still expect a reasonable degree of success in the stability and quality of the thus changed product. Therefore, Applicant’s claimed method is deemed allowable at this time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        3/24/2021